Exhibit 10.1

 

SECOND AMENDMENT TO AGREEMENT OF SALE

 

THIS SECOND AMENDMENT TO AGREEMENT OF SALE (“Second Amendment”), is made and
entered into on this 8th day of October, 2018, by and between BLONDER TONGUE
LABORATORIES, INC., as Seller and JAKE BROWN RD, LLC, as Buyer.

 

Background

 

A. Seller and Buyer entered into an Agreement of Sale dated August 3, 2018 (the
“Original Agreement”) for the sale and purchase of real property identified as
(i) 19.407 acres of land, together with all rights, easements and interests
appurtenant thereto, situate at Lot 8, Block 9000, also known as 1 Jake Brown
Road, Old Bridge Township, New Jersey 08857 (the “Land”); and (ii) all
improvements located thereon, including, but not limited to, a commercial
building consisting of approximately 128,747 square feet (“the “Building,” and
Land and Building, collectively, the “Property”) and more particularly described
on Exhibit “A” attached to the Original Agreement, as amended by Seller’s letter
dated September 20, 2018, which extended the Due Diligence Period expiration
date, at Buyer’s request, to October 4, 2018 (the “First Amendment.”). The
Original Agreement, as amended by the First Amendment is referred to herein as
the “Agreement”).

 

B. Buyer has now requested an extension of the Closing Date and Seller has
requested certain consideration from Buyer in order to agree to Buyer’s request.

 

NOW, THEREFORE, the parties, intending to be legally bound agree that, in
exchange for the consideration described below, the Agreement shall,
notwithstanding anything therein to the contrary, be modified as follows:

 

1. All capitalized terms use in this Second Amendment and not otherwise defined
herein shall have the same meanings as ascribed to them in the Agreement.

 

2. The parties acknowledge that the Due Diligence Period has expired as of 4:00
NY time on October 8, 2018 (the “Due Diligence Expiration”) and Buyer intends to
proceed to Closing subject to the fulfillment by Seller of all conditions of
Closing required by the Agreement. Seller acknowledges that Buyer has not yet
received a survey performed for Buyer’s behalf and that Seller remains obligated
to address any exceptions to title raised by the title company or Buyer’s lender
as a result of said survey which would prevent a title company from removing the
survey exception form the title insurance policy, as and to the extent required
by the Agreement.

 

3. The Closing shall occur or before January 10, 2019, TIME BEING OF THE
ESSENCE; provided that Buyer shall have a one-time right to extend the Closing
Date up to an additional 20 calendar days on the condition that (i) written
notice of such extension is provided to the Seller on or before 5:00 p.m. New
York Time on January 4, 2018 (“Extension Notice Date”), (ii) such written notice
is accompanied by the wire transfer of an additional amount of $150,000 (the
“Extension Deposit”), to be paid on the Extension Notice Date directly into
Sellers designated bank account into which the Second Deposit is required to be
deposited under Section 4 below, and (iii) such Extension Deposit shall become
non-refundable in all events if there is a failure to close for any reason.

 

4. The Second Deposit shall be funded, no later than close of business on
October 9, 2018, by Buyer by wire transfer of immediately available funds
directly into Seller’s designated bank account, the details and wire transfer
instructions of which are set forth in the Escrow Release Authorization attached
as Exhibit “A” hereto.

 

5. The parties shall, simultaneously with the execution of this Second
Amendment, execute the Release Authorization attached as Exhibit “A” hereto,
which directs the Escrow Agent to wire transfer the First Deposit funds into
Seller’s designated bank account no later than the close of business on October
9, 2018 and shall each forward the fully executed Escrow Release Authorization
to the Escrow Agent by electronic mail.

 



 

 

 

6. Buyer further acknowledges and agrees that, as of the Due Diligence
Expiration, the Deposit is Seller’s property, subject to an obligation to return
an amount equal to the Deposit as set forth in Section 8 below, to be used at
Seller’s discretion and subject to no restrictions. Buyer shall not be entitled
to any interest on such funds at Closing and Seller shall not be required to
provide an accounting of the use of the Deposit to Buyer. The parties agree to
execute the memorandum of the Agreement in the form attached as Exhibit “B”
hereto and send the original of such memorandum to Escrow Agent to record said
memorandum. Seller agrees to execute any further documents which may be required
to record the memorandum and shall have any and all documents required to
execute the memorandum properly notarized as may be required to record same
within three (3) business days of Buyer’s request for same.

 

7. Seller acknowledges that Buyer has identified the possible need for certain
repairs to the parking lot which in aggregate Seller has estimated will cost up
to $60,000 and certain repairs to the lower roof of the Building which in
aggregate Buyer has estimated will cost up to $160,000 (the “Property Repairs”).
The Property Repairs constitute “CapX Expense” under and as defined in Section
3.08(d) of the Lease. Buyer agrees that, in the event Buyer’s lender requires,
as a condition of financing the transaction, the establishment of an escrow at
Closing in the amount of the cost estimate of the Property Repairs, as such
estimate may be modified by further agreement of the parties and the Buyer’s
lender, that Seller shall pay, from the Purchase Price, its allocated share of
such CapX Expense, as contemplated by the Lease.

 

8. Section 6.01 of the Agreement is deleted in its entirety and replaced with
the following:

 

If Seller defaults hereunder, including a failure by Seller to fulfill a
condition to closing as required in this Agreement of Sale, Buyer shall have the
right as its sole remedy to choose to either (a) terminate this Agreement and be
paid by Seller, no later than five (5) business days after Seller’s receipt of
Buyer’s written request therefor, $500,000 in the amount of liquidated damages
plus any and all legal costs and expenses to collect same if Seller does not
comply with Buyer’s request for the liquidated damages, or (b) seek specific
performance of Seller’s obligations hereunder.

 

9. Except to the extent explicitly modified herein, all terms and conditions of
the Agreement shall otherwise remain in full force and effect.

 

: 

SELLER:       BLONDER TONGUE LABORATORIES, INC.       By: /s/ Robert J. Pallé  
Name: Robert J. Pallé, Chief Executive Officer     : BUYER:       JAKE BROWN RD,
LLC       By: /s/ Arvee Claravall   Name: Arvee Claravall   Title: CFO

 

 2 

 

  

EXHIBIT “A”

 

ESCROW RELEASE AUTHORIZATION

 

  October 8, 2018

 

Riverside Abstract

Attention: Azi Mindick

 

Re:Agreement of Sale dated August 3, 2018 between Blonder Tongue Laboratories,
Inc. as Seller and Jake Brown Rd, LLC as Buyer, as amended.

 

Reference is made to the Agreement of Sale referred to above and specifically
the provisions of Article Thirteen thereof relating to the duties of the Escrow
Agent. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement of Sale.

 

The undersigned hereby jointly direct the Escrow Agent to immediately
distribute, no later than close of business on October 9, 2018, the amount of
$250,000 plus any accrued interest, via wire transfer funds, to Blonder Tongue
Laboratories, Inc. in accordance with the following wiring instructions:

 

  Bank Name: Sterling National Bank   Address: 400 Rella Blvd., Suite 308  
ABA#:     Account Name: Blonder Tongue Laboratories, Inc.   Account #:  

 

Upon disbursal, the balance of the Escrow will be $0.00.

 

IN WITNESS WHEREOF, the undersigned has executed this Escrow Release
Authorization as of the date first above written.

 

JAKE BROWN RD, LLC, a New Jersey limited liability company     By: /s/ Arvee
Claravall     Arvee Claravall, CFO         BLONDER TONGUE LABORATORIES, INC., a
Delaware corporation       By:   /s/ Robert J. Pallé     Robert J. Pallé, Chief
Executive Officer  

 



 3 

 

 

Return to:

 

Jeffrey Dayon, Esq.

Montgomery McCracken Walker & Rhoads LLP

437 Madison Avenue

New York, NY 10022

 

Property:One Jake Brown Road, Lot 8 of Block 9000, Old Bridge Township,
Middlesex County

 

MEMORANDUM OF AGREEMENT OF SALE

 

KNOW ALL MEN BY THESE PRESENTS that Blonder Tongue Laboratories, Inc.
(hereinafter referred to as “Seller”) has entered into a certain Agreement of
Sale (“Agreement”) with Jake Brown Rd, LLC (“Buyer”) dated August 3, 2018,
pertaining to (i) a certain piece or parcel of land consisting of 19.407 acres,
together with all rights, easements and interests appurtenant thereto, situate
at Lot 8, Block 9000, also known as 1 Jake Brown Road, Old Bridge Township, New
Jersey; and (ii) all improvements located thereon, including, but not limited
to, a commercial building consisting of approximately 128,747 square feet and
more particularly described on Exhibit “A” attached hereto (hereinafter the
“Property”).

 

The parties agree that, to the extent there is a wrongful failure to discharge
this Memorandum of Agreement of Sale from title by Buyer, Seller shall be
entitled to be reimburse by Buyer for Seller’s legal and other costs and
expenses incurred by Seller to have the Memorandum discharged or otherwise
removed from title to the Property.

 

This Memorandum is intended for recording purposes only, and, except to the
extent explicitly set forth herein, does not add to, diminish, amend or modify
said Agreement in any respect.

 

IN WITNESS WHEREOF, the undersigned have executed this Memorandum of Agreement
of Sale, this 8th day of October, 2018.

 

ATTEST:

SELLER:       BLONDER TONGUE LABORATORIES, INC.       By: /s/ Robert J. Pallé  
Name: Robert J. Pallé   Title: President and CEO       ATTEST: BUYER:       JAKE
BROWN RD, LLC       By: /s/ Arvee Claravall   Name: Arvee Claravall   Title: CFO

 



 4 

 

 

STATE OF NEW JERSEY

:   :  ss COUNTY OF MIDDLESEX :

 

On this, the 8th day of October, 2018, before me, a Notary Public in and for the
State of New Jersey, personally appeared _________________, who acknowledged
himself to be the _________ of BLONDER TONGUE LABORATORIES, INC., a New Jersey
corporation, and that he as such officer, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing the name
of the corporation by himself as ____________________ for the purposes therein
contained.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

    Notary Public

 

My Commission Expires:

  

STATE OF NEW YORK :   :  ss COUNTY OF _____________ :

 

On this, the ________ day of October, 2018, before me, a Notary Public in and
for the State of New Jersey, personally appeared _________________, who
acknowledged himself to be the _________ of JAKE BROWN RD, LLC, a New limited
liability company, and that he as such ______, being authorized to do so,
executed the foregoing instrument for the purposes therein contained by signing
the name of the limited liability company by himself as ____________________ for
the purposes therein contained.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

    Notary Public

 

My Commission Expires:

 

 5 

 

 

EXHIBIT A

 

Legal Description

 

Real property in the Township of Old Bridge, County of Middlesex, State of New
Jersey, described as follows:

 

ALL THAT CERTAIN lot, piece or parcel of land, situate, lying and being in the
Township of Old Bridge, County of Middlesex, State of New Jersey:

 

BEGINNING at a point in the Easterly line of Jake Brown Road, variable width,
distant 346.37 feet on a course bearing North 06 degrees 50 minutes 00 seconds
East, from the intersection of the said line of Jake Brown Road extended
Southerly with the Northerly line of Patio Greens Drive, extended Westerly, and
running; thence

 

1. North 06 degrees 50 minutes 00 second East, 32.39 feet along the Easterly
line of Jake Brown Road, as shown on a plat entitled Final Map Section 2 Patio
Greens dated 9/5/84, filed with the Middlesex County Clerk on 8/20/85 as Map No.
4886, File No. 972, to a point of curvature; thence

 

2. Northerly along a curve to the left, having a radius of 1,000.00 feet, an arc
length of 76.55 feet to a point of tangency; thence

 

3. North 02 degrees 26 minutes 50 seconds East, 541.66 feet along the Easterly
line of Jake Brown Road to a point of curvature, being the beginning of the
second course in Deed Book 2669, Page 827; thence

 

4. Northeasterly along a curve to the right, having a radius of 50.00 feet, an
arc length of 78.54 feet to a point of tangency; thence

 

5. South 87 degrees 33 minutes 10 seconds East, 792.91 feet along the Southerly
line of Jake Brown Road to a point of curvature; thence

 

6. Easterly along a curve to the left, having a radius of 200.00 feet, an arc
length of 210.90 feet to a point of tangency; thence

 

7. North 32 degrees 01 minutes 44 seconds East, 244.08 feet to a point in the
Easterly line of the present Jake Brown Road and the old Jake Brown Road, being
the terminus of the 6th course in Deed Book 2660, Page 86, thence

 

8. South 53 degrees 58 minutes 40 seconds East, 396.54 feet along the line of
Lot 9 to a point; thence

 

9. South 44 degrees 50 minutes 00 seconds West, 189.49 feet along the line of
Lot 1 in Block 9002 as shown on a plat entitled Final Map Section 3 Patio Greens
dated 3/31/82, filed in the Middlesex County Clerk's Office on 4/19/84 as Map
No. 4690, File No. 970; thence

 

10. South 43 degrees 03 minutes 07 seconds West, 849.65 feet to a point, said
point being 9.25 feet Easterly of the point of beginning in the Deed Book 3289,
Page 68 and 9.25 feet Westerly of the terminus of the 3rd course in Deed Book
3289, Page 68, Tract 2; thence

 

11. North 88 degrees 14 minutes 26 seconds West, 792.62 feet to a point, being
the point and place of beginning.

 

NOTE: FOR INFORMATION ONLY: Being Lot(s) 8, Block(s) 9000; Tax Map of the
Township of Old Bridge, County of Middlesex, State of New Jersey.

 



 6 

